14-1106-cr
United States v. Celelli

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
29th day of April, two thousand fifteen.

PRESENT: ROBERT D. SACK,
               CHRISTOPHER F. DRONEY,
                                             Circuit Judges,
               TIMOTHY C. STANCEU,
                                             Judge.
------------------------------------------------------------------

UNITED STATES OF AMERICA,

                                      Appellee,

                                      v.                                                    No. 14-1106-cr

DANIEL CELELLI, AKA Little Man, AKA Little Dan,

                                    Defendant-Appellant,
------------------------------------------------------------------

APPEARING FOR APPELLANT:                                JAY S. OVSIOVITCH (Robert Gary Smith, of
                                                        counsel), Federal Public Defender’s Office,
                                                        Western District of New York, Rochester, New
                                                        York

APPEARING FOR APPELLEE:                                 JOSEPH J. KARASZEWSKI, Assistant United States
                                                        Attorney (William J. Hochul, Jr., United States
                                                        Attorney, on the brief), United States Attorney’s


    Chief Judge Timothy C. Stanceu, of the United States Court of International Trade, sitting by designation.
                                                            1
                                              Office for the Western District of New York,
                                              Buffalo, New York.

     Appeal from a judgment of the United States District Court for the Western District of
New York (Geraci, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Defendant Daniel Celelli appeals from the district court’s imposition of a sentence of 14
months’ imprisonment to be followed by one year of supervised release after he pleaded guilty to
violating the conditions of his supervised release by possessing controlled substances and using
cocaine on two occasions. Celelli argues that the district judge improperly considered the
rehabilitative effects that imprisonment might have on him in violation of 18 U.S.C. § 3582(a)
and Tapia v. United States, –– U.S. ––, 131 S. Ct. 2382 (2011). Celelli also challenges the
reasonableness of the district court’s imposition of a term of supervised release. We assume the
parties’ familiarity with the underlying facts, to which we refer only as necessary to explain our
decision.

   1. Imprisonment

        In Tapia, the Supreme Court held that 18 U.S.C. § 3582(a) “precludes sentencing courts
from imposing or lengthening a prison term to promote an offender’s rehabilitation.” Tapia, 131
S. Ct. at 2391. This Court has held that Tapia applies upon revocation of supervised release. See
United States v. Lifshitz, 714 F.3d 146, 150 (2d Cir. 2013) (per curiam). However, “[a] court
commits no error by discussing the opportunities for rehabilitation within prison or the benefits
of specific treatment or training programs.” Tapia, 131 S. Ct. at 2392; see also United States v.
Gilliard, 671 F.3d 255, 259 (2d Cir. 2012).

        Upon examination of the record, we find no error in the district court’s sentence of
imprisonment here. “‘[N]otwithstanding discussion of rehabilitation in the record, there [is] no
error where the sentence length [is] based on permissible considerations, such as criminal
history, deterrence, and public protection.’” Lifshitz, 714 F.3d at 150 (alterations in original)
(quoting Gilliard, 671 F.3d at 259). The record reflects that the district court appropriately
considered the sentencing factors described in 18 U.S.C. § 3553(a), including the seriousness of
Celelli’s violations of supervised release; Celelli’s criminal history, including his conviction for
conspiracy to possess with intent to distribute cocaine, for which he was serving the sentence of
supervised release; and his personal circumstances, including his age, health, family
circumstances, and drug addiction. The district court made clear that it based its sentence on
Celelli’s substantial violations of the terms of his supervised release, pointing to the need for the
sentence to reflect the seriousness of his offenses and deter him from future crimes. See Lifshitz,
714 F.3d at 150. While the district court discussed Celelli’s drug addiction, there is no indication
in the record that the district court based the length of Celelli's sentence on his need for
treatment. Rather, the district court merely encouraged Celelli to “get the help [he] need[s]”
while incarcerated. J.A. 64; see Tapia, 131 S. Ct. at 2392 (“[A] court properly may address a
person who is about to begin a prison term about these important matters.”). Because the district

                                                  2
court, “did no more than what was deemed permissible in Tapia,” Gilliard, 671 F.3d at 260, we
find no error in its imposition of a sentence of 14 months’ imprisonment here.

    2. Supervised Release

        Celelli also contends that the district court erred in failing to set forth reasoning,
sufficient to permit appellate review, for the imposition of an additional, one-year term of
supervised release. We disagree. After inviting argument from the parties, the district court
agreed in principle with the Government’s argument that supervision by Probation would “help
[Celelli] stay clean for when he’s released.” J.A. 65. Further, the district court reasoned that
services available during supervised release would assist in keeping Celelli “on th[e] straight and
narrow.” J.A. 66.1 These were appropriate considerations. See, e.g., United States v. Johnson,
529 U.S. 53, 59 (2000) (“Supervised release fulfills rehabilitative ends . . . .”). Accordingly, we
find no error in the district court’s sentence imposing supervised release.

        We have considered Appellant’s remaining arguments and find them to be without merit.
For the foregoing reasons, the judgment of the district court is AFFIRMED.



                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




1
  Celelli also claims that the imposition of a term of supervised release was unreasonable because – in discussing the
sentence – the district court described its familiarity with a re-entry program that Celelli would not, in fact, be
eligible for. It is clear from the record, however, that the court was merely giving an example of the type of services
that might help Celelli after he is released. There is no indication that the imposition of a term of supervised release
was based on Celelli’s participation in this program, and the district court even acknowledged that Celelli would
most likely be ineligible for that particular program given the short length of his sentence.
                                                           3